DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 3/24/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10,966,875 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5-8, 25, and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, it is unclear what the elastic member is rotated in common with a there is only one elastic member required.  While there can be more as the language is open, the claims only require one and what is it rotated in common with when there is only one?
Regarding claim 8, it is unclear what rotation axis the elastic is being rotated around as claim 1 has a common rotation axis for the elastic, and claim 8 requires a second? Common rotation axis for the elastic in the last three lines?  Along with the repitching members being rotated around the same axis?  Also, the claim now has an elastic member for each set of repitching members, but refers to only one elastic member being stretched and repitched in line 6?  It is suggested this be changed back to --each of the elastic members--.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 5-7 is/are rejected under 35 U.S.C. 102A1 as being anticipated by Giuliani et al.(US Publication 2012/0073729).
Giuliani et al. discloses a method of stretching and repitching a member comprising providing the elastic member to a set of repitching members in a non-stretched condition, arranging the elastic between the repitching members at its initial length, and moving the repitching members away from each other to an application length stretching the elastic between them(Figures 1 and 2).  The repitching members are moved with selectively variable velocity to selectively vary the pitch.(Abstract)  Each piece of elastic is rotated around the same path and thus would be rotated around a common axis.  Additionally, if there are multiple pieces of elastic on the same set of repitching members, they would be rotated around the same axis since they are attached to the same set of repitching members. 
Regarding claim 5, the elastic is an elastic strip.(Abstract).
Regarding claim 6, Giuliani et al. discloses the elastic is repitched to a predetermined repitching profile.[0074]  It does not disclose anything about what this stretching profile looks like.  However, Giuliani et al. shows the stretching profile appears to be linear.(Figure 1)  The segment of time the stretching profile is supposed to be linear in relation to.  One in the art would understand that with a small enough segment of time, the stretching profile would be essentially linear in relation to it since broken in small enough segments, even a circle would have “essentially linear” portions.
Regarding claim 7, the elastic is arranged bridge-like between the repitching members.(Figures 1 and 2)
Allowable Subject Matter
Claims 2-4, 18-24, 26, 28 and 29 are allowed.
Claims 8, 25, and 27 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  regarding claim 8, the prior art of record does not teach or clearly suggest the set of repitching members rotating around a common axis.  Regarding claim 25, the prior art of record does not teach or clearly suggest one or more pitching members between the first and second repitching members.
Response to Arguments
Applicant’s amendments have overcome the previous 112 2nd rejections. 
A new grounds of rejection has been made for claim 1 as previously, claim 1 in combination with claim 8 referring to SAID common axis of the repitching members and A common axis of the elastic members indicated that claim 1 referred to a set of repitching members having a common axis, not the elastic member.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA J MUSSER whose telephone number is (571)272-1222. The examiner can normally be reached 6:45-4:15 M-Th; 6:45-3:15 second Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BARBARA J. MUSSER
Primary Examiner
Art Unit 1746



/BARBARA J MUSSER/Primary Examiner, Art Unit 1746